DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on January 21, 2022 has been entered.
	Claims 57-72 and 74-76 are pending.
	All of the previously made rejections and objections have been withdrawn as being obviated by Applicant’s amendments to the claims, submission of a substitute specification, and submission of a proper terminal disclaimer over US Patent No. 10,704,082 and co-pending Application Serial No. 16/919,238.

Information Disclosure Statement 
3.	The Information Disclosure Statement filed on January 21, 2022 has been considered.
	One non-patent literature reference was lined through and not considered because the copy required by 37 CFR 1.98(a)(2) was not provided.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Substitute Specification
4.	The substitute specification filed on January 21, 2022 has been entered.

Terminal Disclaimer
5.	The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,704,082 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Serial No. 16/919,238 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	Claims 57-72 and 74-76 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637